Citation Nr: 1134620	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  05-25 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder, including as secondary to the service-connected bilateral patellofemoral syndrome with status post tibia stress fracture.

2.  Entitlement to service connection for a hip disorder, including as secondary to the service-connected bilateral patellofemoral syndrome with status post tibia stress fracture.

3.  Entitlement to service connection for a bilateral foot disorder, including as secondary to the service-connected bilateral patellofemoral syndrome with status post tibia stress fracture.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to February 1998.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Huntington, West Virginia.  It was previously remanded by the Board in August 2007 and in September 2009.  It has now been returned to the Board for appellate disposition.  

The Veteran testified before the Board at a video teleconference hearing that was held in May 2007.

The issue of service connection for a bilateral disorder of the feet is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  Affording the Veteran all reasonable doubt, a low back disorder has been shown by the medical evidence of record to have been aggravated by her service-connected bilateral patellofemoral syndrome.

3.  Affording the Veteran all reasonable doubt, a hip disorder has been shown by the medical evidence of record to have been aggravated by her service-connected bilateral patellofemoral syndrome.


CONCLUSIONS OF LAW

1.  A low back disorder is proximately due to or the result of the service-connected bilateral patellofemoral syndrome.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).  

2.  A hip disorder is proximately due to or the result of the service-connected bilateral patellofemoral syndrome.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Given the favorable action taken with respect to the claims which are decided herein, the Board finds that no further assistance in developing the facts pertinent to those claims is required at this time.  The development required with respect to the Veteran's other claim is addressed in the remand portion of this decision. 

 Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis, becomes manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).


Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that she has low back disorder and hip disorders that were incurred in service or as a result of her service connected bilateral patellofemoral syndrome.  Specifically, she asserts that biomechanical stresses that were placed on her body by her bilateral patellofemoral syndrome caused her additional orthopedic problems. 

Having considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is at least in approximate balance, and the Board therefore will grant service connection for low back and hip disorders on a secondary causation basis.  38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) (observing that under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

At the outset, the Board notes that the evidence of record does not show that either a low back or hip disorder are directly related to an injury or other event of her period of active duty.  The Board finds it pertinent that service treatment records are wholly devoid of treatment or diagnoses regarding a low back or hip disorder, to include the Medical Evaluation Board conducted prior to her discharge.  

Post-service, the first indication of medical treatment for back and hip pain is in January 2003.  At that time, the Veteran reported that she was experiencing pain in her hip and back.  She requested to be seen by the orthopedic clinic, though she refused an x-ray of her back.  She was diagnosed with degenerative joint disease (DJD) of the spine.  A letter from a private physician dated in February 2003 indicated that the Veteran's back and hip pain began within the past year.  Fibromyalgia was suspected.

In October 2003, the Veteran reported chronic pain in both hips but that it was worse on the left.  An x-ray of the left hip was performed in October 2003 and there was no abnormality found.

In August 2004, the Veteran reported pain in her thoracic spine of one month duration.  She informed treatment providers that she was seen in a local hospital and that x-rays were negative. 

A note from the Veteran's VA primary care physician dated in March 2007 indicated that it was his opinion that the Veteran had biomechanical stresses of the hips and lumbar pain as a result of her patellofemoral syndrome of the bilateral knees.  

The Veteran was examined by a general surgeon in October 2007.  The examiner diagnosed a chronic lumbosacral strain with a slight decrease in function due to pain.  X-rays were normal.  The examiner opined that the Veteran's back strain was most likely related to other causes and not due to any tibial stress fractures, which the examination demonstrated that she no longer had, or patellofemoral syndrome, which was also not found on examination.  

The examiner found the Veteran's hips to be completely normal.  The examiner opined that it was more likely than not that the Veteran's hip conditions were due to other factors and not due to any bilateral patellofemoral syndrome or post-tibial stress fractures, as they had  not been objectively demonstrated on physical examination.  

The Veteran was reexamined by a VA orthopedist in April 2010.  The examiner diagnosed the Veteran with bilateral, greater trochanteric bursitis of the hips, bilateral sacroilitis, T11-T12 degenerative disk disease (DDD) and foraminal narrowing, and bilateral patellofemoral syndrome.  

The examiner opined the low back condition, to include the thoracic spine, was as likely as not related to her active service.  The examiner noted there was T11-12 disc problems without clear traumatic injury that may have resulted at the same time. 

The examiner further indicated the Veteran suffered multiple stress fractures and continued to report for duty, resulting in stress fractures multiple in nature.  The examiner opined the Veteran's hip condition, likewise, was as likely as not to have been caused by her service in the Navy.  The examiner reasoned that the Veteran's hip and back disorders were aggravated by limping that was caused by the Veteran's service-connected bilateral patellofemoral pain.  

Based on the evidence of record, there can be no doubt that further medical inquiry could be undertaken with a view towards development of the claims.  Specifically, ordering a new VA examination to seek clarification as the two VA examinations of record are in sharp contrast with respect to both diagnosis and etiology; however, there was the note from the Veteran's VA primary care physician dated in March 2007, which indicated that it was his opinion that the Veteran had biomechanical stresses of the hips and lumbar pain as a result of her patellofemoral syndrome of the bilateral knees.  

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 


Hence, in resolving all reasonable doubt in the Veteran's favor, service connection for hip and low back disorders is granted.  


ORDER

Service connection for bilateral sacroiliitis with T11-T12 degenerative disk disease and foraminal narrowing is granted.

Service connection for bilateral, greater trochanteric bursitis is granted. 


REMAND

The Veteran additionally contends that she has a bilateral foot disorder that was incurred during her active military service and/or by her service connected bilateral patellofemoral pain syndrome.  

A determination has been made that additional evidentiary development is necessary in this case.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described.

Notably, the matter should be remanded for an addendum VA medical opinion.  38 U.S.C.A. § 5103A.  A preliminary review of the medical evidence reveals that 
stress fractures of the feet were referenced in the service treatment records, though no problems were noted at entry. 

The Medical Evaluation Board report prepared in conjunction with the Veteran's separation examination indicated that there were no stress fractures of areas other than the tibias and, with respect to the feet, diagnosed only bilateral foot pronation that existed prior to entry.  Post-service, there were no problems found with the feet upon VA examination in May 1998.  

A March 2007 treatment note from the Veteran's primary care physician indicated that she had plantar fasciitis and Achilles tendonitis as a result of her patellofemoral pain syndrome.  VA examination in October 2007 found that the Veteran had mild pes planus with the Achilles tendon deviating laterally in each foot 10 degrees and that this was the most likely the cause of her problems with her feet.  Each foot was normal except for the mild pes planus.  

VA examination in April 2010 also diagnosed mild pes planus deformity with mild pronation deformity bilaterally; however, no opinion was expressed specifically regarding the relationship of this disorder to service or to the Veteran's service connected patellofemoral pain syndrome.  While the examiner indicated that the Veteran had ankle pain that was related to her patellofemoral pain syndrome, he did not indicate whether the Veteran's pes planus was caused or aggravated by her patellofemoral pain syndrome.  Such addendum opinion must be sought upon Remand.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Ongoing VA outpatient treatment records pertinent to this issue should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1), (2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, as this matter is being remanded, the agency of original jurisdiction should take efforts to ensure that it provides the Veteran with notice that meets all due process requirements, including those addressed by recent cases from the Court.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and ensure that all notification and development action required by     38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010) are fully complied with and satisfied. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
2.  The RO should obtain any outstanding VA medical records pertinent to the claimed disorder.  All requests for records and their responses should be clearly delineated in the claims folder.  

3.  After any additional VA medical records have been obtained and incorporated in the claims file, the RO should seek an addendum opinion from the VA examiner who performed the April 2010 examination or, if he is unavailable, a similarly qualified examiner.  The examiner must address the etiology of the Veteran's diagnosed pes planus with mild pronation deformity.    

Prior to the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place must be included in the report of the examiner.  The examiner should set forth the complete rationale for the conclusions reached in the examination report.  
 
The examiner should indicate whether pes planus with mild pronation deformity is at least as likely as not related to the Veteran's military service on any basis.  The examiner should additionally indicate whether this condition pre-existed the Veteran's active service and if so, whether it was aggravated beyond the natural progression of the disease during said service.  Finally, the examiner should indicate whether it is at least as likely as not that the Veteran's pes planus with mild pronation deformity is proximately due to or the result of the service-connected bilateral patellofemoral pain syndrome.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  The RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, the RO should take appropriate corrective action.  See Stegall v. West,       11 Vet. App. 268 (1998).

5.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.   The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


